DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/18 has been entered.

Claim Status
Claims 1-15 and 17-21 are pending and Claims 1 and 3-4 have been amended. 

Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive.  The Applicant’s representative argues that claims 1-15 and 17-21 under 35 USC 101 as directed to non-statutory subject matter because the claims do not recite an abstract without significantly more (see Remarks, pg. 7-8).  Specifically, the Applicant’s representative argues that the claims i) do not recite an certain method of organizing human activity and/or mental processes under Step 2A-prong 1 (see Remarks, pg. 8-9), ii) that even assuming arguendo that the claims recite a judicial exception the claim as a whole integrate the judicial exception into a practical application (see Remarks, pg. 9-11); and iii) the claims amount to significantly more because they provide an animation indicating at least one inactive symbol display position is unlocked and inactive for at least one remaining base round, and is then activated and included in an expanded game play area for a bonus game (see Remarks, pg. 11).  The Examiner respectfully disagrees for the reasons as discussed in the sections below.
Response to arguments under Step 2A-prong 1
The Applicant’s representative argues that the claims do not recite an abstract idea because causing display of specific features on at least one display device (e.g., animation, expansion of a play area) is a computer-specific activity and not organizing human activity because the human mind is not equipped to perform the steps of Claim 1.  The Examiner respectfully disagrees.  Specifically, the amended claims, as exemplified by independent Claim 1, are directed to i) receiving a player input, cause a display of a first game outcome for a first base round of a base game based on a first output, the first game outcome including a plurality of symbols on each of the plurality of reels on the initial game play area and ii) determining that at least one of the displayed symbols for the first game outcome is a trigger symbol, cause display of an animation at at least one of the plurality of inactive symbol display positions in the bonus region which is analogous to a certain method of organizing human activity and/or mental processes.  Moreover, a claim that requires a computer may still recite a mental process when it merely performs a mental process on a generic computer, a computer environment, or using a computer as a tool to perform a mental process.  Stated differently, the recitation of a display device and a processor to perform the determining that at least one of the displayed symbols for the first game outcome is a trigger system merely recites use of an observation, judgement, evaluation, and/or opinion on a generic computer, a computer environment or using a computer as a tool to perform a mental process.  For at least this reasons, the Applicant’s argument is not persuasive.
Furthermore, the Applicant’s representative argues that the claims are similar to Claim 2 of Example 37 because it describes a game controller performing actions that cannot practically be applied in the mind (see Remarks, pg. 8-9).  The Examiner respectfully disagrees.  Claim 2 of Example 37 is directed to determining the amount of use of each icon using a process that tracks how much memory has been allocated to each application in the computer which is something that cannot be practically applied in the mind. In contrast, the instant application is directed to determining whether a trigger symbol has occurred in a game outcome which merely uses the computer as a tool to perform the abstract idea.  For at least this reasons, the Applicant’s argument is not persuasive and the analysis under Step 2A-prong 1 has been maintained.
Response to arguments under Step 2A-prong 2
The Applicant’s representative argues that the claims are integrated into a practical application because the additional elements provide an improved interface for electronic devices (see Remarks, pg. 9-11).  Specifically, the Applicant’s representative argues that user the interface is improved by (i) unlocking one or more inactive symbol display positions in the collection game mode, and (ii) activating all the unlocked, inactive symbol display positions in the bonus game mode which creates an expanded play area to provide more opportunities for winning combination of symbols to be displayed and/or for one or more cash-on-reel symbols to be displayed during the bonus game mode (see Remarks, pg. 10-11).  The Examiner respectfully disagrees.  Unlocking one or more inactive symbol display positions in the collection game mode and activating all of the unlocked, inactive symbol display positions in the bonus game mode recites instructions for a certain method of organizing human activity.  The user interface and a display device for displaying the game rules and/or instructions when considered individually and/or as a collection of elements amounts to invoking the computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive and the analysis under Step 2A-prong 2 has been maintained.
With respect to claims 3-4, the Applicant’s representative argues that the additional limitations which describe a mapping further implements the claims into a practical application of the improved interface (see Remarks, pg. 10).  The Examiner respectfully disagrees.  The claims which recite “each activated symbol display position of the bonus region being mapped to a corresponding reel of the plurality of reels” and “causing a corresponding reel for each of the inactive symbol display positions that have been unlocked to expand based on the mapping” amount to mere instructions to invoke a computer to implement the abstract idea, extra solution activity for displaying symbols at symbol positions of the reels, and a technological environment in which to perform the abstract idea which is not indicative of integration into a practical application (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to the Applicant’s argument that the claims recite a technical explanation of the asserted improvement is present in the specification, the Examiner respectfully disagrees.  A review of the Specification does not focus upon an improved user interface but merely game rules and managing a wagering game which are analogous to the grouping of abstract ideas such as a certain method of organizing human activity (see specification, 0001-0003, 0025-0028, wherein the symbols displayed in the expanded game play area are evaluated for purposes of Reel Power evaluation.  Accordingly, the player is awarded any cash value associated with one or more displayed cash-on-reel symbols in addition to any Reel Power wins).  It follows that the recitation of specific improvements to a user interface amount to invoking a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05 (f)-(h)). 


Response to arguments under Step 2B
  The Applicant’s representative argues that for the reasons discussed above under Step 2A-prong 1 and Step 2A-prong 2, the claims satisfy Step 2B as the limitations are not well-understood, routine, or conventional in the art (see Remarks, pg. 11).  The Examiner respectfully disagrees for substantially the same reasons as discussed above.  Moreover, the prior art of Vancura (US 2010/0029381) has been cited to show that using a game system comprising at least one display device, a player input interface, and “a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium” are well-known, routine, and conventional activity when considered individually and/or as a collection of elements to one of ordinary skill in the gaming arts (see Vancura, Fig. 1, 0037-0040).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under Step 2B has been maintained below.  Accordingly, claims 1-15 and 17-21 are found to recite an abstract idea without significantly more under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations directed to a certain method of organizing human activity and/or mental processes such as: “in response to receiving a player input,” – certain method of organizing human activity; “a first game outcome for a first base round of a base game based on a first output, the first game outcome including a plurality of symbols on each of the plurality of reels on the initial game play area” – certain method of organizing human activity; “in response to determining that at least one of the displayed symbols for the first game outcome is a trigger symbol,” – certain method of organizing human activity and/or mental process;  “indicating that the at least one of the plurality of inactive symbol display positions is unlocked and will be activated for evaluation during a bonus game, wherein the animation includes an unlock symbol” – certain method of organizing human activity and mental process; “the unlock symbol to remain at the at least one of the plurality of symbol display positions for at least one remaining base round of a plurality of base rounds such that no new symbol is displayed at the at least one of the plurality of inactive symbol display positions during the at least one remaining base round” – certain method of organizing human activity; and “after the at least one remaining base round of the plurality of base rounds of the base game, cause of the initial game play area to expand to include activated symbol display positions comprising all inactive display positions that have been unlocked” -certain method of organizing human activity;  thereby causing an expanded game play area for a bonus game, the expanded game play area comprising the initial game play area and all inactive display positions that have been unlocked” – certain method of organizing human activity.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong1.
This judicial exception is not integrated into a practical application because the additional limitations such as “cause display, on the at least one display device, of (i) an initial game play area including a plurality of reels and (ii) a bonus region positioned above the initial game play area, the initial game play area including a plurality of active symbol display positions, and the bonus region including a plurality of inactive symbol display positions;”, “cause display, on the at least one display device, of a first game outcome for a first base round of a base game based on a first output, the first game outcome including a plurality of symbols on each of the plurality of reels on the initial game play area”, “cause display of an animation at at least one of the plurality of inactive symbol display positions in the bonus region displayed on the at least one display device, the animation indicating that the at least one of the plurality of inactive symbol display positions is unlocked and will be activated for evaluation during a bonus game, wherein the animation includes an unlock symbols;” and “cause display of the unlock symbol to remain in the at least one of the plurality of inactive symbol display positions on the at least one display device for at least one remaining based round of a plurality of based rounds such that no new symbol is displayed at the at least one of the plurality of inactive symbol display positions during the at least one remaining based round;” and “cause display of the initial game play area to expand to include activated symbol display positions comprising all inactive display positions that have been unlocked, thereby causing display of an expanded game play area for a bonus game, the expanded game play area comprising the initial game play area and all inactive display positions that have been unlocked” merely recite instructions to invoke a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05 (f)-(h)).  The remaining limitations such as “an electronic gaming machine”, “at least one display device”, “a player input interface configured to receive player input”, “a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to at least:”, “at the player input interface” and cause display, on the at least one display device” amount to invoking the computer as a tool to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and(h)).  For at least these reasons, the claims do not integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “at least one display device”, “a player input interface configured to receive player input”, and “a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to at least:” when viewed individually and/or as a collection of elements do not amount to an inventive concept but invoke a computer as a tool to implement the abstract idea and/or a technological environment.  For instance, Vancura (US 2010/0029381) discloses an electronic gaming machine includes at least one display device, a player input interface configured to receive player input, and a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium as conventional components known to one of ordinary skill in the gaming arts at the time of filing the application (see Vancura, 0008, 0037-0040).  For at least these reasons, the additional elements when viewed either individually or as a collective whole do not amount to significantly more than the abstract idea.
With respect to dependent claims 2-15 and 17-21, the limitations have been reviewed and analyzed as being directed to further steps of the abstract idea (see MPEP 2106.04(a)), instructions to invoke a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claims 2-15 and 17-21 are found to be directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715